Simmons, C. J,
The accused was charged with having committed acts of-incestuous-adultery with his own daughter. She swore positively to his guilt. There was absolutely nothing to corroborate her testimony. “ A woman who knowingly and wilfully consents to an act of sexual intercourse which is incestuous is an accomplice of the man, and her uncorroborated testimony is not sufficient to sustain a verdict convicting him of incestuous adultery.” Solomon v. State, 113 Ga. 192. It was argued that in this case the woman did not knowingly and wilfully consent and was therefore not an accomplice. Under the rulings in Raiford v. State, 68 Ga. 672, and Taylor v. State, 110 Ga. 151 (6), we think her evidence showed that the offense was incestuous adultery, though her consent may have been reluctantly given, and that she was an accomplice whose testimony was insufficient to convict without corroboration. If this is not true, then the accused was guilty of rape, and the verdict finding him guilty of incestuous adultery was illegal. Thus in either view of the case^ the verdict should have been set aside and a new trial ordered.

Judgment reversed.


AH the Justices concur.